
	
		I
		112th CONGRESS
		2d Session
		H. R. 6382
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Mr. Israel (for
			 himself and Mr. Berman) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To hold war crimes suspects and Nazi war criminals
		  accountable by encouraging foreign governments to more efficiently prosecute,
		  extradite, deport, or accept for deportation such war crimes suspects and Nazi
		  war criminals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War Crimes Accountability Act of
			 2012.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the United States
			 should actively encourage prosecution of war crimes suspects and Nazi war
			 criminals;
			(2)the Simon
			 Wiesenthal Center should be commended for its historic work in bringing to
			 light the atrocities of the Holocaust and in advancing justice for Nazi war
			 criminals through Operation: Last Chance;
			(3)the pursuit and
			 prosecution of war crimes suspects and Nazi war criminals—from the crimes of
			 the Nazi era to the most recent conflicts in Sudan—is critical to maintenance
			 of the rule of law globally; and
			(4)pursuit of war crimes suspects includes
			 enforcement of an arrest warrant issued by an international tribunal against
			 war crimes suspects indicted by such international tribunal, including war
			 crimes suspects visiting a foreign country.
			3.Identification of
			 countries failing to cooperate satisfactorily with relevant jurisdictions in
			 extraditing or deporting war crimes suspects or Nazi war criminals
			(a)ReportThe
			 President shall submit to Congress for each of fiscal years 2013 through 2017 a
			 report that identifies each country that is failing to—
				(1)cooperate
			 satisfactorily with relevant jurisdictions in extraditing or deporting war
			 crimes suspects or Nazi war criminals to the jurisdiction in which such war
			 crimes suspects or Nazi war criminals, as the case may be, have been indicted
			 or convicted;
				(2)enforce arrest warrants issued by an
			 international tribunal against war crimes suspects indicted by such
			 international tribunal, including war crimes suspects visiting a foreign
			 country;
				(3)accept Nazi war criminals deported from the
			 United States; or
				(4)effectively prosecute war crimes suspects
			 or Nazi war criminals within such country’s jurisdiction, including Nazi war
			 criminals who resided in the United States and were deported from or extradited
			 by the United States or left the United States voluntarily.
				(b)Matters To be
			 includedEach such report shall include detailed information
			 regarding the war crimes suspects and Nazi war criminals described in
			 subsection (a).
			(c)FormEach
			 such report, and the identification of each country in such report, shall be
			 submitted in an unclassified form, but may contain a classified annex if
			 necessary.
			4.Prohibition on
			 government-to-government sales of defense articles under the Arms Export
			 Control Act to countries identified under section 3
			(a)ProhibitionFor each country identified in the report
			 under section 3 for a fiscal year, the President may not issue a letter of
			 offer to sell defense articles under the Arms Export Control Act (22 U.S.C.
			 2751 et seq.) for $7,000,000 or more to such country for the subsequent fiscal
			 year pursuant to section 36(b) of such Act (22 U.S.C. 2776(b)).
			(b)WaiverThe
			 President may waive the prohibition in subsection (a) for any fiscal year in
			 which a letter of offer may be issued by the United States Government if the
			 President determines and certifies to Congress that it is in the national
			 security interest of the United States to do so.
			5.DefinitionsIn this Act:
			(1)Nazi war
			 criminalThe term Nazi
			 war criminal means any person accused of or indicted for ordering,
			 inciting, assisting, or otherwise participating in the persecution of any
			 person because of race, religion, national origin, or political opinion during
			 the period beginning on March 23, 1933, and ending on May 8, 1945, under the
			 direction of, or in association with—
				(A)the Nazi
			 government of Germany;
				(B)any government in
			 any area occupied by the military forces of the Nazi government of
			 Germany;
				(C)any government
			 established with the assistance or cooperation of the Nazi government of
			 Germany; or
				(D)any government
			 which was an ally of the Nazi government of Germany.
				(2)War crimes
			 suspectThe term war crimes suspect means any person
			 accused by an international tribunal of planning, ordering, assisting, aiding
			 and abetting, committing, or otherwise participating in, including through
			 command responsibility, war crimes, crimes against humanity, genocide or other
			 serious violations of human rights, or who attempted or conspired to do
			 so.
			6.Effective
			 dateThis Act shall take
			 effect on the date that is 90 days after the date of the enactment of this
			 Act.
		
